Title: From James Madison to Levett Harris, 26 December 1805
From: Madison, James
To: Harris, Levett


          
            
Sir.
            Department of State Decr. 26th. 1805.
          
          I have received yours of the 30th. August & 4th. Septr. last, with a copy of the letter of Count Worontzow, the original of which with that which it enclosed from His Majesty the Emperor to the President had previously got to hand. In acknowledging their receipt you will not omit to express the respect which has been attached to the magnanimous and truly amicable sentiments they contain.
          From the prevalence of the Yellow fever at New York and Philadelphia, during the last Season, it is not improbable that you will have new rigours of the quarantine regulations to combat. In this duty you will receive support from the observations contained in the President’s Message at the opening of the Session of Congress, copies of which have been forwarded through England, nor is it unreasonable to expect that these explanations, coming from such a source, and upon so solemn an occasion, will have the most advantageous effect in extinguishing the prejudices, which have so much embarrassed our trade.
          The special agency in the Baltic in relation to Seamen, is not under present circumstances deemed expedient. I am &c.
          
            
James Madison.

          
        